DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2015/0298721A).
With respect to claim 7, Suzuki teaches a method for manufacturing a rack bar (title), the method comprising: joining an axial end portion of the first bar member (19) and an axial end portion of a second bar member (20) to each other, the first bar member having a toothed portion (22) along an axial direction, the toothed portion having a plurality of rack teeth (figures), and the second bar member having a greater diameter than the first bar member (figures 6-8), 
With respect to claim 9, Suzuki teaches wherein the first bar member and the second bar member are joined to each other by a friction welding, the friction welding including rotating the first bar member and the second bar member relative to each other around a center axis of the first bar member (paragraphs 24 and 38). 
With respect to claim 10, Suzuki teaches wherein the first bar member and the second bar member are joined to each other by the friction welding in a state in which the axial end portion of the second bar member is preformed to have a same shape as the axial end portion of the first bar member (figures 6-8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 7 above, and further in view of Duggirala et al. (US 6,706,127) (hereafter Duggirala).
With respect to claim 8, Suzuki does not teach performing a heat-treatment on the power transmission section formed on the second bar member. However, Duggirala teaches performing a heat-treatment on the power transmission section formed on the second bar member (abstract; and column 2, line 61-column 5, line 21).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the heat treatment of Duggirala in the process of Suzuki in order to form a rack bar of the desired hardness.

Response to Arguments
Applicant's arguments filed 6/22/21 have been fully considered but they are not persuasive.
The applicant argues that based on a review of Suzuki (e.g., paragraphs [0040] and [0042]), the Applicant asserts that the reference at best discloses, in a cutting step, a flange portion occurring in a coupling step is cut and a second rack is formed by the cutting step after the coupling step, respectively. However, nothing in Suzuki discloses “cutting the outer diameter of a portion to be a power transmission section,” as now recited in independent claim 7.
The examiner respectfully disagrees.  Suzuki explicitly teaches cutting an outer diameter of the second shaft (20) to form the second rack (23). Since the second rack (23) mates with the pinion mechanism (16) of the power steering system, the second rack (23) is reasonably considered to be part of the power transmission section. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/KILEY S STONER/Primary Examiner, Art Unit 1735